Citation Nr: 0811521	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip/thigh 
and foot disorder.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from June 1945 to June 1949, 
August 1949 to August 1952, and August 1971 to August 1973.  
He also had additional unverified active service over the 
period of August 1952 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a heart 
disorder and a left hip, leg, and foot disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the veteran's claim for service connection 
for a heart disorder, the record reflects several diagnoses 
of current coronary disability and complaints of angina, 
there is evidence of in-service complaints of chest pain in 
June 1966, December 1966, February 1967, July 1967, August 
1969, February 1970, May 1972, and at the time of retirement 
examination in May 1973, and the veteran asserts continuity 
of such symptoms intermittently since service discharge.  
Therefore, the veteran should be afforded an appropriate 
examination to determine whether any current coronary 
disability is related to active service.  

While the veteran has testified to a private hospitalization 
for complaints of chest pain at Southwest Community Hospital, 
Front Street and Bagley Road, Berea, Ohio in June 1966, there 
is no indication that any effort was ever made to obtain 
records relating to this hospitalization (the charges 
incurred at the facility are of record but not the treatment 
records).  Consequently, while the case is in remand status, 
appropriate steps should be taken to obtain any records of 
the veteran that may be in the possession of this facility.  

As for the veteran's claim for service connection for a left 
hip/thigh and foot disorder, the veteran was already provided 
with an examination and etiological opinion as to this claim 
in March 2005.  However, review of the opinion reached by the 
examiner was largely predicated on the lack of relevant in-
service complaints and treatment, and the veteran has 
recently provided a copy of his May 1973 retirement 
examination report that notes his complaints of "left knee 
and hip, pain x 11 months with exercise."  Consequently, as 
the March 2005 opinion is predicated at least in part on a 
false premise, the veteran should also be furnished with a 
new examination and etiological opinion with respect to the 
claim for service connection for a left hip/thigh and foot 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional VA treatment records 
for the veteran, dated since January 
2004.

2.  Appropriate steps should be taken 
to obtain any of the veteran's 
treatment records that may be in the 
possession of Southwest Community 
Hospital, Front Street and Bagley Road, 
Berea, Ohio 44017.  Any records 
obtained should be associated with the 
claims folder.

3.  Thereafter, the veteran should be 
afforded an appropriate examination to 
determine the nature and etiology of 
any cardiovascular disorder.  The 
claims file should be made available to 
and reviewed by the examiner for review 
in connection with the examination.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current 
cardiovascular disorder had it onset 
during active service or is related to 
any in-service disease or injury.  In 
providing this opinion, the examiner 
should discuss the significance, if 
any, of the in-service complaints of 
chest pain in June 1966, December 1966, 
February 1967, July 1967, August 1969, 
February 1970, May 1972, and May 1973.

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

4.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any left 
hip/thigh and foot disability.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should provide a diagnosis 
of all current left hip/thigh and left 
foot disorders found to be present.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current left 
hip/thigh and foot disability had it 
onset during active service or is 
related to any in-service disease or 
injury.  In providing this opinion, the 
examiner should discuss the 
significance, if any, of the veteran's 
complaints of "left knee and hip, pain 
x 11 months with exercise" in May 
1973.      

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

5.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


